Citation Nr: 1700278	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for residuals of right knee medial and lateral meniscectomies, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for left knee strain with mild degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision, with January 2010 notice to the Veteran, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's increased rating claims.  The Veteran moved to Kansas in 2011, and original jurisdiction over his claim was subsequently transferred to the Wichita, Kansas RO.

The Veteran requested and was scheduled for a hearing before the Board in February 2012.  However, as he failed to appear and has not requested that the hearing be rescheduled, his hearing request is considered to have been withdrawn. See 38 C.F.R. § 20.704(d) (2015).

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Records indicate that the Veteran underwent a right total knee replacement in 2015, but there are no records of the surgery in evidence.  Specifically, a report of hospitalization indicates the Veteran was admitted to the hospital in August 2015 with an admitting diagnosis of status post right total knee replacement, and subsequent VA treatment records reference that he had a total knee replacement sometime in 2015.  Thus, further development is needed on remand to determine the date of the total knee replacement surgery and properly rate the Veteran's right knee disability from the time of the surgery forward.  

Under Diagnostic Code 5055 prosthetic replacement of the knee joint warrants a 100 percent rating for one year following implantation of the prosthesis with any subsequent rating based on the degree of residual weakness, pain, or limitation of motion.  38 C.F.R. § 4.71a.

Remand is also needed to afford the Veteran a new VA examination.  Specifically, remand is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Here, upon remand from the Board in June 2013, a VA examination was conducted in 2015. That VA examination included evaluations of the knees; however, closer inspection of those examination shows that it does not include all the required testing pursuant to § 4.59 and Correia. The examinations were conducted using 2015 version of the Disability Benefits Questionnaires (DBQs), which do not include any section for recording ranges of motion on active or passive testing and, while this version of the DBQ does include a question about weight-bearing, the question only asks about pain, not range of motion. Thus, the prior VA examination does not entirely conform to the Court's decision in Correia. As such, new VA examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of the Veteran's 2015 total knee replacement surgery and other pertinent post-surgery treatment records.  Then, perform all other indicated development, including scheduling the Veteran for a VA examination if necessary.

2. After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected knees. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's knees. 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

 If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals





